Dore, J. (dissenting).
Plaintiff appeals from an order dismissing the amended complaint and granting leave to plead over, if plaintiff can show its right to damages up to the time the contract was ended. ' The action is at law for alleged breach of a contract granting plaintiff, a corporation, the exclusive right to perform certain services for defendant’s customers. The contract contained a clause providing that it was to continue from the date of entry until annulled by the consent of both parties. The court at Special Term held that the contract, by its terms, was terminable at the will of either party, and that the agreement as to the consent of both parties with respect to termination was not enforcible.
The clause in question, concerning termination by mutual consent, was, at best, surplusage, as the law incorporated such a clause into this commercial contract without any express agreement to that effect.
An agreement that a contract will continue until annulled by mutual consent is not the same as an agreement to continue while the parties carry on a specific business. The latter clause imports a definitive element and has been sustained. The clause in question, as an effort to limit the term of the agreement, is void for *261indefiniteness, and, therefore, the agreement was terminable by either party. To have an enforcible agreement for the termination of a contract, either party should be able, as against the other, to compel enforcement on the happening of the predetermined and defined event. Obviously, here, neither party could coerce or enforce “ the consent ” of the other. The termination clause is, by its own terms, unenforcible. I, therefore, dissent and vote to affirm.
Cohn, J., concurs.
Order reversed, with twenty dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to the defendant to answer within twenty days after service of order upon payment of said costs.